Two proceedings under article 78 of the Civil Practice Act, each seeking an order directing the respondents, who constitute the State Liquor Authority, to permit the Nassau County Alcoholic Beverage Control Board to accept appel*743lant’s application for a retail liquor store license. In the first proceeding the petition was dismissed without prejudice to an application to the respondents on the ground that there had been a decrease in the number of licenses within the county. Appellant made such application to the respondents, and respondents have made no final determination thereon, having notified appellant that it is being held in abeyance pending a survey. In the second proceeding the petition was dismissed for failure to state a cause of action. Orders unanimously affirmed, with one bill of $50 costs and disbursements. Ho opinion. Present — Nolan, P. J., Adel, MaeCrate, Schmidt and Beldock, JJ.